                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KATHLEEN HUNTER,                              §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §          Civil Action No. 3:18-CV-0881-N
                                              §
BAYLOR HEALTH CARE SYSTEM,                    §
                                              §
       Defendant.                             §

                      MEMORANDUM OPINION AND ORDER

       This Order addresses Defendant, Baylor Health Care System’s (“Baylor”) motion for

summary judgment [23]. For the reasons stated below, the Court grants the motion.

                               I. ORIGINS OF THE DISPUTE

       Plaintiff, Kathleen Hunter, was an employee of Baylor when she was injured while

assisting a patient to the restroom. Hunter alleges that when she saw a light fixture falling

from the bathroom ceiling, she threw her body over the patient. Hunter alleges that the light

fixture then struck her, causing injuries to her head, neck, and left shoulder. Baylor denied

Hunter benefits on the basis that her condition was a pre-existing medical condition that did

not meet the plan’s definition of an injury. Hunter then filed a breach of contract and denial

of ERISA benefits suit, alleging that Baylor should have paid for her shoulder surgery.

       Baylor now moves for summary judgment on Hunter’s breach of contract and ERISA

claims.




MEMORANDUM OPINION AND ORDER – PAGE 1
                           II. SUMMARY JUDGMENT STANDARD

       Courts “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact[,] and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In making

this determination, courts must view all evidence and draw all reasonable inferences in the

light most favorable to the party opposing the motion. United States v. Diebold, Inc., 369

U.S. 654, 655 (1962). The moving party bears the initial burden of informing the court of

the basis for its belief that there is no genuine issue for trial. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986).

       Because Hunter did not respond to Baylor’s motion, the Court accepts Baylor’s facts

as undisputed.1 Eversley v. Mbank Dallas, 843 F.2d 172, 174 (5th Cir. 1988). Normally, a

“summary judgment nonmovant who does not respond to the motion is relegated to its

unsworn pleadings, which do not constitute summary judgment evidence.” People's Capital

& Leasing, Corp. v. Weir Bros., Inc., 2013 WL 12100733, at *1 (N.D. Tex. May 30, 2013)

(citing Bookman v. Schubzda, 945 F. Supp. 999, 1002 (N.D. Tex. 1996)). If a party fails to

respond to a motion for summary judgment, the inquiry must be whether the facts presented


       1
         Baylor filed its motion for summary judgment on January 4, 2019. To date, Hunter
has not filed a response and has not requested leave to file a response. On July 1, 2019, the
Court requested that the parties provide a letter brief specifically addressing Ariana M. v.
Humana Health Plan of Texas, Inc., 884 F.3d 246, 250 (5th Cir. 2018) (en banc). Hunter
filed a letter brief, but went well beyond the scope of the Court’s limited request.
Accordingly, the Court declines to consider any facts or argument in Hunter’s letter brief that
go beyond the scope of Ariana M’s impact on the standard of review.




MEMORANDUM OPINION AND ORDER – PAGE 2
by the moving party create an appropriate basis to enter summary judgment against the

nonmoving party. Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir.

2006).

         III. THE COURT GRANTS BAYLOR’S MOTION FOR SUMMARY JUDGMENT

                                      A. ERISA Review

         The Court notes at the outset that Hunter does not dispute that her breach of contract

and denial of benefits claims are preempted by ERISA. Baylor created a Baylor Health Care

System Occupational Injury Benefit Plan (the “Plan”) that is covered by the Employee

Retirement Income Security Act of 1974 (“ERISA”). Hunter’s claims involve the right to

receive benefits under the terms of an ERISA plan, and her beach of contract claim arises

from the existence of the plan, as she seeks damages for Baylor’s failure to pay medical bills

and lost wages under the terms and conditions of the plan. Pl.’s Am. Compl. at ¶ 4.7 [15].

Accordingly, the Court holds that Hunter’s state law claims are preempted by ERISA.

         In reviewing Baylor’s denial of benefits, the Court holds that an abuse of discretion

standard applies. ERISA permits a person who was denied benefits under an employee

benefit plan to challenge that denial in federal court. 29 U.S.C. § 1132(a)(10)(B). The

United States Supreme Court has held that the denial of benefits under an ERISA plan is

“reviewed under a de novo standard unless the benefit plan gives the administrator or

fiduciary discretionary authority to determine eligibility for benefits or to construe the terms

of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989) (italics

omitted); see also Ariana M. v. Humana Health Plan of Texas, Inc., 884 F.3d 246, 255 (5th


MEMORANDUM OPINION AND ORDER – PAGE 3
Cir. 2018) (holding that a plan administrator’s denial of benefits is subject to de novo review,

regardless of whether the denial is based on a legal or factual determination).

       The Plan in this case grants to the Claims Administrator and the Appeals Committee

“discretionary and final authority to interpret and implement the provisions of the Plan,

including but not limited to, making all factual and legal determinations . . . .” Def.’s App.

A-1, Bates Label 000891 [23-3]. The Plan also states that:

       There shall be no de novo review by any arbitrator or court of any decision
       rendered by the Appeals Committee and any review of such decision shall be
       limited to whether the decision was so arbitrary and capricious as to be an
       abuse of discretion.

Id. Bates Label 000892. There is no dispute that the Plan gives discretionary authority to the

plan administrator. Hunter broadly argues in her letter brief that the discretionary clauses are

unenforceable under Texas law. Hunter, however, does not specifically explain or identify

why the Plan’s discretionary clause is unenforceable in this case.

       In 2011, Texas enacted legislation banning discretionary clauses in certain insurance

policies.2 Tex. Ins. Code § 1701.062. Notably, the Texas Insurance Code only applies to

certain “insurers” and certain insurance policies. Id. at §§ 17.062(a), 1701.002 (Applicability

of Chapter to Forms of Certain Documents), 1701.003 (Applicability of Chapter to Certain

Insurers). In Ariana M, the Fifth Circuit held that section 1701.062(a) results in de novo



       2
          In Ariana M, the Fifth Circuit expressly declined to decide whether ERISA
preempts Texas’s antidelegation statute. However, because Hunter fails to demonstrate why
the discretionary clause at issue in this case is unenforceable under the Texas statute, the
Court need not address the preemption issue.


MEMORANDUM OPINION AND ORDER – PAGE 4
review. The Court holds that Hunter has the burden of establishing that section 1701.062(a)

applies here. But, Hunter fails to specifically address or explain why Baylor falls under the

definition of “insurer” in the Texas statute or why the Plan falls under the definition of

insurance policy.     Hunter merely asserts in conclusory fashion that the clause is

unenforceable under Texas law. Pl.’s Letter Brief at 4 [86]. Hunter thus fails to satisfy her

burden to show that section 1701.062(a) applies. Accordingly, the Court will review

Baylor’s denial of benefits for abuse of discretion.

         B. Baylor’s Denial of Benefits Is Supported by Substantial Evidence

       The abuse of discretion standard “requires only that substantial evidence support a

plan fiduciary’s decisions, including those to deny or to terminate benefits . . . .” Ellis v.

Liberty Life Assur. Co. of Boston, 394 F.3d 262, 273 (5th Cir. 2004). “Substantial evidence

is ‘more than a scintilla, less than a preponderance, and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting Deters v.

Secretary of Health, Educ. & Welfare, 789 F.2d 1181, 1185 (5th Cir.1986)). The Court

typically “employ[s] a two-step process when conducting this review.” Holland v. Int'l

Paper Co. Ret. Plan, 576 F.3d 240, 246 n.2 (5th Cir. 2009). First, the Court determines

“whether the Plan Administrator’s determination was legally correct.”               Id.   “If the

determination was legally correct, there is no abuse of discretion; if it was incorrect, then [the

Court] must review whether that interpretation was an abuse of discretion.” Id. The Court,

however, is not confined to this test and may skip the first step “if it can readily determine

that the decision was not an abuse of discretion.” Id.


MEMORANDUM OPINION AND ORDER – PAGE 5
      The Court holds that Baylor’s decision is supported by substantial evidence, and that

its decision to deny Hunter benefits was not an abuse of discretion. The Plan language

excludes coverage for pre-existing conditions. Def.’s App. A-1, Bates Label 000866–67.

Baylor hired three physicians, Dr. Larry Adams, Dr. Barry Smith, and Dr. Melissa Tonn, to

consider the evidence Hunter provided to support her claim. All three thoroughly reviewed

Hunter’s medical records and determined that her condition did not arise from her reported

June 14, 2014 work accident and thus did not meet the Plan’s definition of injury. Def.’s

App. A-16, A-17, and A-18. Baylor’s decision to rely on the medical opinions of Drs.

Adams, Smith, and Tonn was reasonable. Daboh v. Baylor Health Care Sys. Occupational

Injury Benefit Plan, No. 513, 2009 WL 1748868, at *12 (N.D. Tex. June 22, 2009) (holding

that Baylor’s reliance on non-treating physician’s opinion was reasonable even though it

conflicted with treating physician’s opinion). Thus, the Court concludes that Baylor’s

decision was based on substantial evidence, not an abuse of discretion, and should be

affirmed. Moreover, given that Hunter failed to respond to Baylor’s motion, Hunter provides

no evidence to the contrary. Accordingly, the Court grants Baylor’s motion for summary

judgment.


      Signed August 14, 2019.




                                                 _________________________________
                                                           David C. Godbey
                                                      United States District Judge


MEMORANDUM OPINION AND ORDER – PAGE 6
